February 20, 2008 FORWARD-LOOKING STATEMENTS Information herein contains forward-looking statements that involve significant risks and uncertainties, including our need to replace production and acquire or develop additional oil and gas reserves, intense competition in the oil and gas industry, our dependence on our management, volatile oil and gas prices, costs associated with hedging activities and uncertainties of our oil and gas estimates, which may be substantial.In addition, all statements or estimates made by the Company, other than statements of historical fact, related to matters that may or will occur in the future are forward-looking statements. Readers are encouraged to read our December 31, 2006 Annual Report on Form 10-KSB, our March 31, 2007, June 30, 2007 and September 30, 2007 quarterly reports on Form 10-QSB, and our proxy statements dated February 23, 2007 and October 18, 2007 and any and all other relevant documents filed with the SEC regarding information about GeoResources for meaningful cautionary language in respect of the forward-looking statements herein.Interested persons are able to obtain free copies of filings containing information about GeoResources, without charge, at the SEC’s Internet site (http://www.sec.gov). There is no duty to update the statements herein. See the “Glossary of Terms” at the end of this Summary for definitions of certain terms we use herein. GEORESOURCES, INC. – COMPANY
